Citation Nr: 0506110	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-08 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 until August 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

This matter was previously before the Board in June 2003 and 
March 2004.  
On those occasions, remands were ordered to accomplish 
additional development.  


FINDINGS OF FACT

The veteran's diabetes mellitus is being treated with oral 
hypoglycemic agents, with a restricted diet and some 
regulation of activities; the evidence does not reveal that 
such treatment has involved insulin injections.   


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §  4.119, 
Diagnostic Code 7913 (2004).

2.  The schedular criteria for a separate 10 percent initial 
rating for diabetic peripheral neuropathy of the right foot 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §  
4.124a, Diagnostic Code 8624 (2004).

3.  The schedular criteria for a separate 10 percent initial 
rating for diabetic peripheral neuropathy of the left foot 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §  
4.124a, Diagnostic Code 8624 (2004).

4.  The schedular criteria for a separate 10 percent initial 
rating for diabetic peripheral neuropathy of the right hand 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §  
4.124a, Diagnostic Code 8615 (2004).

5.  The schedular criteria for a separate 10 percent initial 
rating for diabetic peripheral neuropathy of the left hand 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §  
4.124a, Diagnostic Code 8615 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in June 2003, July 2003 and March 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claim.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the VCAA notice was not provided to the veteran 
prior to the initial AOJ adjudication denying the claim.  
Thus, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
reports of VA post service treatment and examination.  
Additionally, the veteran's statements in support of his 
claim are affiliated with the claims file.  The Board has 
carefully reviewed such  statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).



Factual background

VA outpatient treatment reports reflect the veteran's blood 
glucose was noted to be 165, and elevated beyond the 65 - 110 
normal range, in July 2001.

A May 2002 VA clinical record indicated that the veteran's 
highest blood sugar was 293 and his lowest was 160.  He had 
no dizziness, fainting, headaches or blurred vision, eye 
problems, fatigue, shortness of breath or chest pain.  He 
also denied problems with urination.  He reported that he ate 
well and continued to exercise up to 6 miles per day.  The 
treatment plan called for an increase in his Glyburide 
dosage.  The veteran was instructed to exercise daily and to 
lose weight.  He was to avoid concentrated sugars, fats and 
cholesterol.  

A VA treatment record dated in August 2002 revealed extremely 
mild background diabetic retinopathy, left eye.  There was 
also refractive error and presbyopia in both eyes.  Glasses 
were ordered.

An October 2002 VA outpatient treatment report showed that 
the veteran's highest blood sugar was 230 and his lowest was 
80.  He had no dizziness, fainting, headaches, blurred 
vision, eye problems, fatigue, shortness of breath or chest 
pain.  He did have some chest tightness, but it eased without 
intervention.    He also denied problems with urination.  He 
reported that he ate well and that he walked two to three 
times per week.  

Another October 2002 VA record showed that the veteran 
received nutritional guidance.  He was advised to restrict 
fat, especially saturated fats, in a normal diet.  The 
benefits of a high-fiber diet were also explained.  The 
veteran was further advised to include 5 or more servings of 
fruit and 6 or more servings of vegetables as part of a well-
balanced diet.  Finally, the veteran was advised to exercise.  
The examiner recommended that he walk two miles each day.

A January 2003 VA record demonstrated that the veteran's 
diabetes mellitus was not in good control.  The veteran 
stated that he was watching his diet and was walking for one 
hour daily.  

A subsequent VA clinical record dated in January 2003 
revealed that the veteran's highest blood sugar in the past 
week was 223 and his lowest reading was 111.  
He denied dizziness, fainting, headaches, blurred vision, 
shortness of breath or chest pain.  He also denied problems 
with urination.  He reported that he ate well and that he 
walked most days, weather permitting.  

The veteran was examined by VA in September 2004.  The 
veteran explained that his diabetes mellitus had its onset 
about five or six years earlier.  He was presently taking 
Glyburide 2.5 mg, twice daily.  

Regarding his symptomatology, the veteran reported one 
episode of hypoglycemia while undergoing chemotherapy for a 
lymphoma.  He also reported occasions on which he became 
nervous or sweaty.  The veteran denied taking sugar to 
alleviate his problems.  He also denied any ketoacidosis 
associated with his diabetes mellitus.    The veteran 
reported a tingling sensation in his feet and fingertips.  He 
denied any eye problems related to his diabetes.  The 
examiner commented that the veteran was diagnosed with 
presbyopia, but had not been diagnosed with retinal disease.  

With respect to treatment, the veteran was on a special 
diabetic diet, which he attempted to follow closely.  He also 
tried to exercise regularly.  Specifically, his goal was to 
walk 3 miles daily.  On some days, he could not walk that far 
due to fatigue related to his lymphoma treatments.  The 
veteran's weight had dropped 15 pounds in the past year, his 
present weight being 221.  

Objectively, eye examination was unremarkable.  His heart had 
a regular rhythm without murmur.  The PMI was normal and 
peripheral pulses were present.  There was no edema.  His 
blood pressure was 146/90 mmHg.  

Neurologically, the cranial nerves II-XII were intact and 
motor and sensory responses were within normal limits except 
in the feet.  Up to just above the ankles, there was 
decreased sensation to light touch and pinprick.  There was 
also decreased sensation of the fingertips.  

Skin examination was unremarkable and other than the 
decreased sensory findings of the feet, there was no skin 
breakdown, ulceration or discoloration.  

Fasting blood sugars ran in the 100-135 range.  Nonfasting 
sugars extended up into the lower 200 range.  The hemoglobin 
A1C was 7.2, which was slightly elevated, indicating mild to 
moderate lack of control.  The veteran's BUN and creatine 
were normal and urinalysis was normal.  There was no evidence 
of any microalbumin or any renal problems.  

Following objective examination, the impression was Type 2 
diabetes, on oral control.  The only complication associated 
with that disability was peripheral neuropathy, which had its 
onset two to three years earlier.  

Analysis

The veteran is presently assigned a 20 percent rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 7913 for 
diabetes mellitus.  That Code section provides that a 20 
percent rating is warranted where the evidence demonstrates 
that the disability requires insulin and restricted diet, or; 
oral hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation applies where the disability requires insulin, 
restricted diet and regulation of activities.  A 60 percent 
evaluation is assigned when the disability requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. Part 4, § 
4.119, Diagnostic Code 7913.

The Board has reviewed the evidence of record and finds that 
the current disability evaluation of 20 percent under 
Diagnostic Code 7913 accurately reflects the extent of the 
veteran's disability for the entirety of the rating period on 
appeal and that a higher rating is not warranted.  The 
reasons and bases for this determination will be outlined 
below.  

As stated previously, in order to be entitled to the next 
higher evaluation of 40 percent under Diagnostic Code 7913, 
the evidence must show that the veteran's diabetes mellitus 
requires insulin, restricted diet and a regulation of 
activity.  The medical evidence contains diagnoses of type II 
diabetes, which is the non-insulin  dependent variety.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 457 (28th Ed. 1994).  
Indeed, the medical evidence indicates that the veteran's 
treatment entailed oral hypoglycemic agents, namely 
Glyburide, along with a restricted diet.

The medical evidence reveals that the veteran is following a 
diabetic diet.  However, such restriction of diet is already 
contemplated in the 20 percent evaluation currently assigned 
under Diagnostic Code 7913.

The competent medical evidence does not indicate any 
regulation of the veteran's activities.  To the contrary, the 
veteran was actively encouraged to exercise daily.  In fact, 
an October 2002 VA clinical record recommended that the 
veteran walk for two miles each day.  The evidence further 
shows that the veteran attempted to follow such regimen.  
Moreover, such exertion did not cause medical problems.  
Indeed, the veteran consistently denied dizziness, fainting, 
headaches, blurred vision, or shortness of breath.  There was 
an occasional complaint of chest pain or tightness, but such 
discomfort was not said to be associated with any increase in 
activity.  Moreover, the veteran indicated that the sensation 
passed quickly with no additional complications.

As discussed above then, the veteran's treatment plan does 
not involve insulin injections and his activities have not 
been regulated.  Therefore, the criteria consistent with the 
next-higher 40 percent rating under Diagnostic Code 7913 have 
not been satisfied.  Furthermore, the Board holds that there 
are no appropriate alternative Diagnostic Codes under which 
to rate the veteran's diabetes mellitus.  Thus, in 
conclusion, the presently assigned 20 percent disability 
evaluation under Diagnostic Code 7913 accurately depicts the 
severity of the veteran's diabetes mellitus, type II, for the 
entirety of the rating period on appeal and there is no basis 
for a higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Note (1) following Diagnostic Code 7913 provides that 
compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119.

The competent clinical evidence of record establishes that 
the veteran has been noted to have extremely mild background 
diabetic retinopathy of the left eye, sensory peripheral 
neuropathy of decreased sensation to light touch and pinprick 
up to just above the ankles, and decreased sensation of the 
fingertips.  The veteran has reported a tingling sensation in 
his feet and fingertips.  As such, only sensory involvement 
has been demonstrated.

The applicable rating criteria for peripheral neuropathy 
provide that when the involvement is wholly sensory, the 
ratings should be for the mild, or at most, the moderate 
degree.  The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, combine with the application of 
the bilateral factor.  38 C.F.R. § 4.124a.

Neuritis of the median nerve (hand), as rated under 
Diagnostic Code 8615, and neuritis of the tibial nerve 
(foot), as rated under Diagnostic Code 8624, manifested by 
mild incomplete paralysis, warrants a 10 percent rating for 
each extremity.  A 20 percent rating, for each extremity, is 
warranted for moderate incomplete paralysis.  38 C.F.R. 
§ 4.124a.  

The Board finds that as the competent clinical evidence of 
record evinces only sensory involvement, the rating 
assignable for no more than mild incomplete paralysis is 
warranted for the peripheral neuropathy of the feet and 
hands.  As such, the evidence supports a separate 10 percent 
initial rating for peripheral neuropathy of the right foot, a 
separate 10 percent initial rating for peripheral neuropathy 
of the left foot, a separate 10 percent initial rating for 
peripheral neuropathy of the right hand, and a separate 10 
percent initial rating for peripheral neuropathy of the left 
hand.

Despite a finding of extremely mild background diabetic 
retinopathy of the left eye, the record does not reflect a 
complaint or finding of eye pain or impaired vision, other 
than refractive error not due to diabetes mellitus.  As such, 
a separate compensable rating is not warranted for the left 
eye diabetic neuropathy under any applicable Diagnostic Code.  
38 C.F.R. § 4.84a, Diagnostic Codes 6006, 6011, 6067 - 6079 
(2004).  The noncompensable diabetic left eye neuropathy is 
considered part of the diabetic process evaluated above under 
Diagnostic Code 7913.  38 C.F.R. § 4.119.

Finally, the evidence does not reflect that the veteran's 
diabetes mellitus, type II, has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2004) is not warranted.




ORDER

The schedular criteria having not been met, the veteran's 
claim of entitlement to an initial rating in excess of 20 
percent for diabetes mellitus is denied.  

Entitlement to a separate 10 percent initial rating for 
diabetic peripheral neuropathy of the right foot is granted, 
subject to the applicable law governing the award of monetary 
benefits.

Entitlement to a separate 10 percent initial rating for 
diabetic peripheral neuropathy of the left foot is granted, 
subject to the applicable law governing the award of monetary 
benefits.

Entitlement to a separate 10 percent initial rating for 
diabetic peripheral neuropathy of the right hand is granted, 
subject to the applicable law governing the award of monetary 
benefits.

Entitlement to a separate 10 percent initial rating for 
diabetic peripheral neuropathy of the left hand is granted, 
subject to the applicable law governing the award of monetary 
benefits.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


